Exhibit 10.1

 

LOGO [g13927ex10_1logo.jpg]

November 16, 2015

Mr. Daniel Beltzman

Birch Run Capital Advisors, LP

1350 Broadway, Suite 2215

New York, NY 10018

Dear Daniel:

We appreciate the productive dialogue we have had over the years with Birch Run
Capital Advisors and we are pleased to invite you to join the company’s board of
directors. Your long-standing support for the company, your stable capital base
and your acumen and insights as a director focused on serving the long-term
interests of all shareholders make you a compelling choice as a director for
Walter. We have outlined below the details of this proposal and other matters.

Effective on December 7, 2015 we will increase the size of the board and appoint
you to serve as a Class III director on the board with a term expiring at the
2018 annual meeting of stockholders. In addition, subject to satisfying the
necessary eligibility requirements, the board would also appoint you to the
Compensation Committee and the Nominating and Governance Committee.

Following your appointment as a director, you would be subject to the same
governance, confidentiality and other policies, and be entitled to the same
insurance, indemnification, compensation and expense reimbursement arrangements,
as apply to all independent directors of the company. In addition, you would be
expected to preserve the confidentiality of company information, including
discussions and matters considered in board and committee meetings, to the
extent not disclosed publicly by the company. We understand you may wish to
share some of the information you receive as a director with Birch Run Capital
Advisors, and that would be acceptable to us subject to customary limitations to
be discussed, and with the understanding that such information would be kept
strictly confidential and used solely by Birch Run for the purpose of managing
its investment in Walter Investment.

At any meeting of stockholders following the date of this letter and until the
completion of the company’s 2016 annual stockholders meeting, you and Birch Run
Capital Advisors agree to (i) vote your shares in favor of the election of each
director nominated by the board who is currently a Class I Director of the
company and vote against any shareholder nominations for the election of
directors not approved or recommended by the board, and (ii) vote your shares
against shareholder recommendations and proposals not approved by the board.

The board also plans to identify and appoint a new non-management director as
soon as practicable while working to transition the board back to its current
size of nine directors on or before the 2017 annual stockholders meeting, and we
look forward to working with you following your appointment in this regard.

 

Walter Investment Management Corp.   

3000 Bayport Drive, Suite 1100

Tampa, FL 33607

   Tel: (813) 421-7600   http://www.walterinvestment.com



--------------------------------------------------------------------------------

On behalf of our board, I would like to thank you again for your confidence in
our company and emphasize how much we look forward to you joining as a director.

 

Very truly yours,

/s/ Denmar Dixon

Denmar Dixon Vice Chairman and Chief Executive Officer

 

BIRCH RUN CAPITAL ADVISORS, LP

by BRC Advisors GP, LLC, the General Partner

By:  

/s/ Daniel Beltzman

Name:   Daniel Beltzman Title:   Managing Member DANIEL BELTZMAN By:  

/s/ Daniel Beltzman

 

2